Citation Nr: 0017765	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  97-29 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for low back syndrome, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to May 1990.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in St. Paul, Minnesota. 

By a rating decision in August 1999, the RO denied the 
veteran's claim for service connection for a thoracic spine 
disability.  Following receipt of notice of disagreement from 
the veteran's representative, a statement of the case was 
issued in January 2000.  The record does not reflect receipt 
of a substantive appeal, to date.  As such, the only issue 
currently before the Board is entitlement to an increased 
rating for his low back syndrome.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran's low back syndrome is manifested by 
complaints of pain, including on use, productive of no more 
than moderate limitation of motion of the lumbar spine, and 
less than severe lumbosacral strain.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for low back syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Codes 5292, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's low back syndrome, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
The veteran maintains that his low back syndrome is more than 
20 percent disabling.  The veteran was granted an increased 
rating of 20 percent for his low back syndrome in a December 
1994 Board decision.  By rating action in December 1994, the 
RO assigned the veteran an effective date in May 1990, the 
day after discharge from service.  The 20 percent rating has 
been in effect ever since.  The veteran submitted a claim for 
an increased rating for his low back syndrome in March 1997.

A November 1996 VA outpatient treatment record reveals that 
the veteran complained of mid to low back pain.  Examination 
showed "okay" range of motion and no abnormalities.

The veteran was afforded a VA examination in May 1997.  The 
veteran reported daily discomfort, including in the low back, 
associated with activity, with gradual increase of the pain 
over the years.  He reported no radiation down to either 
extremity.  The veteran stated that he had had a moderate 
amount of spasm for which he had been given some muscle 
relaxants.  He had not had any hospitalization due to his 
back.  The veteran did not use a brace but had been recently 
given a TENS unit which had helped his discomfort somewhat.  
The veteran had an MRI scan of the thoracic spine which 
showed disc herniation at T8.  He had not had an MRI of the 
lumbosacral spine.  The veteran reported that because of his 
low back discomfort, he had not been able to engage in sports 
or pursue general physical fitness, and he had sought jobs 
that did not involve any heavy lifting or prolonged physical 
activity.  The veteran had been working for approximately a 
year as a saw operator at a granite works.  

On objective examination there was no kyphosis.  There was no 
tenderness over the lumbar spine.  There was perhaps a slight 
loss of lumbar lordosis.  There was slight tenderness focally 
just below the tip of the left scapula near T8.  Otherwise 
there were no spasm or focal tender points.  Musculature in 
the low back appeared to be within normal limits.  Flexion 
was to within four inches of touching his fingertips to the 
floor.  Extension was to about 10 degrees and associated with 
a discomfort in the mid back area, and was characterized as a 
loss of range of motion due to pain on use.  Lateral bending 
was to 70 degrees to the left and right, and lateral rotation 
was to 85 degrees, both left and right with some sensation of 
tightness coming from the low back, but range of motion was 
not restricted because of that.  Straight leg raising was to 
60 degrees on the right and 50 degrees on the left.  The 
veteran claimed that raising the left leg caused him 
tightness in his low back, and his loss of range of 10 
degrees compared to the right was attributed to his low back 
condition.  Sensation in both lower extremities was intact.  
It was the examiner's opinion that the veteran's daily low 
back discomfort had gradually increased over the past years 
and that the pain limited the veteran's functional ability 
such as ability to engage in sporting activities, maintain 
general fitness and pursue any occupations associated with 
physical work.  The examiner specifically noted there was 
indeed limitation of motion due to pain in terms of extension 
where the pain limited the range on extension.  The examiner 
also noted straight leg raising was associated with low back 
discomfort on the left, reducing the range of motion by 10 
degrees.  There was no obvious excessive fatigability in 
coordination on movement.  The impression included chronic 
low back strain with gradual deterioration over the past ten 
years.  

VA x-rays in October 1997 revealed the veteran to have a 
normal lumbar spine, without subluxation.

The veteran appeared before a hearing officer at the RO in 
October 1997.  The veteran testified that his low back 
disability had been getting worse since he left service.  He 
stated that sometimes he woke up in the morning and could not 
sit up.  He had to watch his bending, twisting and lifting.  
He reported that he could not do any activities such as 
sports due to his low back disability.  The veteran testified 
that he had had 18 jobs since leaving service because he 
couldn't keep them due to his back.  He reported that he had 
been turned down by the Post Office due to his back.  His 
current job performance was reportedly not hampered by his 
back symptoms because there was no lifting, twisting or 
bending.  The veteran stated that all recent medical 
treatment for his back had been through VA.  The veteran 
testified that a couple times he had shooting pain down his 
legs, but most of the time it was just aching in his lower 
and mid back.

The veteran received emergency room treatment at a private 
hospital in January 1998 for an acute exacerbation of chronic 
low back pain.  He had bent over at work and suddenly felt a 
severe "pull" in his back.  The veteran denied any 
neurologic symptoms of numbness, tingling, or weakness to the 
lower extremities.  The veteran reported the same pain that 
he had experienced for a long time that had been 
intermittently exacerbated with certain movements.  The 
veteran was able to ambulate.  Objectively, the veteran was 
sitting up on the bed and was in no acute distress.  He was 
able to lie down in bed.  He was able to raise both legs 
without excruciating pain.  The veteran had paravertebral 
musculature tenderness of the lower thoracic spine and the 
mid and upper lumbar spine.  There was minimal midline 
tenderness.  Motor and sensory findings were intact in both 
lower extemities.  Straight leg raising was negative 
bilaterally, but raising either leg did exacerbate the pain 
in the veteran's back.  The diagnosis was acute exacerbation 
of chronic low back pain.  He was prescribed nonsteroidal 
anti-inflammatory medication.

The veteran was afforded a VA examination in July 1999 for 
evaluation of the spine, specifically the thoracic spine.  
The veteran reported that he injured his back in service and 
in January 1999 while lifting a 20 to 30 pound tub, when he 
was started on physical therapy treatments which currently 
continue.

Objective examination of the back revealed no scoliosis or 
lordosis.  Palpation revealed no point tenderness, but 
muscles of the left thoracic region were somewhat tensed.  
The veteran was able to touch both palms flat to the floor 
with 110 degrees of flexion.  The veteran had 10 degrees of 
extension with considerable discomfort in the mid-back 
region.  Lateral bending was 60 degrees on the right and 
left.  Rotation was 65 degrees on the right and left.  There 
was considerable tightening and some discomfort with the left 
leg on straight leg raising.  Straight leg raising was to 65 
degrees on the right and to 50 degrees on the left.  Beyond 
all the recorded ranges of motion the veteran had 
considerable tightening and pain.  Excessive fatigue or 
incoordination did not appear evident.  There was no further 
loss of range of motion post exercise.  Sensation of the 
lower extremities was intact.  The impression was chronic 
mid-back strain with several exacerbations of acute strain, 
specifically due to lifting.  The examiner noted that the 
January 1998 MRI indicated abnormalities from T3-T8 region, 
and that the veteran's condition appeared to be gradually 
deteriorating.

Diagnostic Code 5292 provides that limitation of motion of 
the lumbar spine warrants a 20 percent if it is moderate or 
40 percent if it is severe.  

Upon consideration of the medical evidence of record, the 
Board notes that the veteran has full range of flexion of the 
lumbar spine.  He was shown to have 110 degrees of forward 
flexion of the lumbar spine on VA examination in July 1999 
and could reach to four inches of the floor on VA examination 
in May 1997.  These examinations also showed that the veteran 
retained at least 60 degrees of lateral bending in either 
direction, and rotation of 65 degrees in either direction.  
Only the veteran's limitation of extension has been shown to 
be severe in nature, as it has been shown as limited to 10 
degrees.  Significantly, however, the July 1999 VA examiner 
related the veteran's decreased extension of the spine to 
mid-back pain.  In this regard, the Board notes that service 
connection has not been established for disability of the 
thoracic spine and nonservice-connected disability is not for 
consideration in evaluating service-connected disability.  

The disability factors set forth in 38 C.F.R. §§ 4.40, 4.45, 
to include functional loss due to pain on use or during 
flare-ups, incoordination, weakened movement and excess 
fatigability on use, are for consideration in determining the 
extent of limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The Board has considered the veteran's 
reports of increased low back pain, including on range of 
motion, and his inability to work at a job requiring lifting.  
None of the VA examiners noted that the exacerbations would 
significantly affect the veteran's low back range of motion.  
The January 1999 VA examiner stated that there was no further 
loss of motion after exercise.  No incoordination, weakness 
or excess fatigability associated with the low back 
disability has been found.  The January 1999 examiner also 
stated that excessive fatigue or incoordination did not 
appear evident.  Since the veteran has essentially full range 
of motion of the lumbar spine for all but one of the planes 
of motion, the Board finds that the veteran does not meet the 
criteria for a higher rating of 40 percent, under Diagnostic 
Code 5292 which requires severe limitation of motion of the 
lumbar spine.

The Board has also considered whether the veteran's low back 
syndrome symptomatology could entitle him to a higher rating 
under the criteria for lumbosacral strain.  A 20 percent 
rating is assignable for lumbosacral strain when there is 
muscle spasm on extreme forward bending, or loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is assignable when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.  Since the medical 
evidence does not reveal that the veteran has muscle spasm on 
forward bending, limitation of forward bending, 
osteoarthritic changes of the lumbar spine, or any of the 
other requirements of a higher rating of 40 percent for 
lumbosacral strain, a higher rating under this diagnostic 
code is not warranted.

Diagnostic Code 5293 provides ratings for intervertebral disc 
syndrome.  While the veteran has at times complained of pain 
radiating down into his left leg, VA neurological 
examinations have not shown the veteran to have service-
connected disability comparable to intervertebral disc 
syndrome of the low back.  Furthermore, the veteran has not 
been shown to have muscle spasms, absent ankle jerk or other 
severe neurological findings, the requirements for a higher, 
40 percent, rating for intervertebral disc syndrome.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

Accordingly, the veteran does not meet the criteria for an 
increased rating for his low back syndrome under any 
applicable diagnostic code and his claim must be denied.


ORDER

Entitlement to an increased rating for low back syndrome is 
denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 


